DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending in the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2005/0100450 to Bryant et al. (hereinafter “Bryant”) in view of U.S. Patent Publication 2018/0104391 to Luxon et al. (hereinafter “Luxon”).
In regards to claim 1, Bryant discloses an apparatus for managing fluid in an internal cavity, the apparatus comprising: a first conduit (114) fluidly coupled to a fluid container (108), a first pressure sensor (122) fluidly coupled to the first conduit (114) between the fluid container (108) and the negative-pressure source (512), a negative-pressure source (512) fluidly coupled to the first conduit, and a controller (134) coupled to the negative-pressure source (512), the first pressure sensor (510), the second pressure sensor (514), and the vent valve (126) (Fig. 8; Para. 9), the controller (134) configured to: perform a first dead-space detection to determine an initial system volume (Para. 96), determine if fluid in the internal cavity exceeds a fluid-removal threshold (Para. 122-123), and operate the negative-pressure source to perform a fluid-removal cycle if the fluid exceeds the fluid-removal threshold (Para 128-130, 96).
The disclosure of Bryant differs from that of the instant application in that it does not disclose an apparatus for managing fluid in an internal cavity comprising a drain fluidly coupled to a first conduit, a second conduit fluidly coupled to the drain; and a second pressure sensor fluidly coupled to the second conduit.
However, Luxon teaches of an apparatus for managing fluid in an internal cavity comprising a drain (104) fluidly coupled to a first conduit (208), a second conduit (206) fluidly coupled to the drain (104); and a pressure sensor (310) fluidly coupled to the second conduit.
Bryant and Luxon are both considered to be analogous to the claimed invention as all references are in the same field of medical, negative pressure fluid drainage apparatuses containing the same key components and known to be feasible in functioning as an apparatus for draining fluid using negative pressure.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conduits of Bryant with the two conduits connected to a drain with a pressure sensor taught by Luxon, in order to detect clogs or blockages in the intake conduit through increases in pressure (Para. 88).

In regards to claim 2, Bryant discloses an apparatus for managing fluid in an internal cavity wherein performing the first dead-space detection to determine the initial system volume comprises: closing the vent valve (ele. 174, Para. 104), operating the negative-pressure source to reduce pressure at the drain (ele. 178, Para. 104-108), deactivating the negative-pressure source and opening the vent valve at a first time when pressure measured by the first pressure sensor is equal to a first negative pressure (ele. 184), determining a second time when pressure measured by the first pressure sensor is equal to a second negative pressure (ele. 190), and determining the initial system volume based on a difference between the first time and the second time (ele. 202) (Fig. 3b).

In regards to claim 3, Bryant discloses an apparatus for managing fluid in an internal cavity wherein there is an initial negative pressure for calculating for dead space (Para. 110).
However, Bryant does not expressly disclose the first negative pressure to be about 125 mm Hg as required by the claim.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the apparatus of Bryant to have a first negative pressure to be about 125 mm Hg since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, apparatus of Bryant would not operate differently with the claimed since the instant application states that a target pressure “may be preconfigured or entered manually” (Para. 43). Further, applicant places no criticality on the range claimed, indicating simply that the target pressure “may” be suitable within the claimed ranges (Para. 46).

In regards to claim 4, Bryant discloses an apparatus for managing fluid in an internal cavity wherein there is a second negative pressure for calculating for dead space (Para. 110).
However, Bryant does not expressly disclose the second negative pressure to be about 0 mm Hg as required by the claim.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the apparatus of Bryant to have a second negative pressure to be about 0 mm Hg since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, apparatus of Bryant would not operate differently with the claimed since the applicant places no criticality on the range claimed, indicating simply that the second target pressure “may” be atmospheric pressure or within the claimed ranges (Para. 46).

In regards to claim 5, Bryant discloses an apparatus for managing fluid in an internal cavity wherein determining if fluid in the internal cavity exceeds the fluid-removal threshold comprises: operating the negative-pressure source to reduce pressure; opening the vent valve (ele. 352, Para. 115); receiving pressure data from the first pressure sensor and the second pressure sensor for a sample interval (ele. 360, Para. 117); and determining that the fluid in the internal cavity exceeds the fluid-removal threshold if a difference between pressure data from the first pressure sensor and the second pressure sensor exceeds a divergence threshold within the sample interval (ele. 390, Para. 123) (Fig. 6a).

In regards to claim 6, Bryant discloses an apparatus for managing fluid in an internal cavity wherein the fluid- removal cycle comprises: opening the vent valve (ele. 600, Para. 133); operating the negative-pressure source to reduce pressure in the first conduit (ele. 600, Para. 133); receiving pressure data from the second pressure sensor (ele. 606) (Para 135); deactivating the negative-pressure source if the pressure data indicates an increase in negative pressure (ele. 624, Para. 139); and opening the vent valve to atmosphere (ele. 624, Para. 139) (Fig. 9a).

In regards to claim 7, Bryant differs from the instant application in that it does not disclose an apparatus for managing fluid in an internal cavity comprising: an isolation valve (302 Chest tube relief valve) fluidly coupled to the first conduit between the drain and the fluid container (Fig. 3); a third conduit fluidly coupled to the isolation valve (Para. 86); and a vent fluidly coupled to the third conduit (Para. 90); wherein the isolation valve is configured to selectively couple the fluid container to the third conduit or the drain. (Para. 90-90)
However, Luxon teaches an apparatus for managing fluid in an internal cavity comprising: an isolation valve (302) fluidly coupled to the first conduit between the drain and the fluid container (Fig. 3); a third conduit fluidly coupled to the isolation valve (Para. 86); and a vent fluidly coupled to the third conduit (Para. 90); wherein the isolation valve is configured to selectively couple the fluid container to the third conduit or the drain (Para. 90).
Bryant and Luxon are both considered to be analogous to the claimed invention as all references are in the same field of medical, negative pressure fluid drainage apparatuses containing the same key components and known to be feasible in functioning as an apparatus for draining fluid using negative pressure.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conduits of the combination of Bryant and Luxon to include an isolation valve between the drain and the fluid container coupled to a third conduit for venting as taught by Luxon, in order “to clear the chest tube of blockages/restrictions” (Para. 90).

In regards to claim 8, Bryant discloses an apparatus for managing fluid in an internal cavity wherein the controller is further configured to: operate the isolation valve to fluidly isolate the fluid container from the drain (Para. 28); operate the negative-pressure source to reduce pressure in the fluid container (Para. 117); deactivate the negative-pressure source and open the vent at a first time when pressure measured by the first pressure sensor is equal to a first target pressure (Para. 135); determine a second time when pressure measured by the first pressure sensor is equal to a second target pressure (Para. 135); determine a fluid capacity of the fluid container based on a difference between the first time and the second time (Para. 123); and operate the negative-pressure source to perform the fluid-removal cycle if the fluid capacity is sufficient to allow further removal of fluid (Para. 123).

In regards to claim 9, Bryant differs from the instant application in that it does not disclose an apparatus for managing fluid in an internal cavity wherein the drain comprises at least one cross-conductor (314) fluidly coupled to the first conduit and the second conduit.
However, Luxon teaches an apparatus for managing fluid in an internal cavity wherein the drain comprises at least one cross-conductor (314) fluidly coupled to the first conduit and the second conduit (Fig. 3).
Bryant and Luxon are both considered to be analogous to the claimed invention as all references are in the same field of medical, negative pressure fluid drainage apparatuses containing the same key components and known to be feasible in functioning as an apparatus for draining fluid using negative pressure.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conduits of the combination of Bryant and Luxon to have at least one cross conductor connecting the two conduits as taught by Luxon, in order to allow for the detection of clogs or blockages in the intake conduit through increases in pressure (Para. 88).

In regards to claim 10, Bryant differs from the instant application in that it does not disclose an apparatus for managing fluid in an internal cavity wherein the drain comprises a distal, intermediate, and proximal conduit fluidly coupled to the first conduit and the second conduit.
However, the combination of Bryant and Luxon as mentioned above teaches the existence and benefits of having at least one cross conduit connections. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include multiple of said cross conduit connections in order to allow for the detection of clogs or blockages in the intake conduit through increases in pressure (Para. 88).

In regards to claim 11, Bryant discloses an apparatus for managing fluid in an internal cavity wherein the controller is further configured to: perform a second dead-space detection to determine a current system volume (Para.128, 26); determine a volume change between the initial system volume and the current system volume (Para, 28); determine a fluid capacity of the fluid container based on the volume change (Para. 34); and determine that a fluid-removal cycle could be performed without triggering a canister full condition if the fluid capacity is greater than the volume change (Para. 144).

In regards to claim 12, Bryant discloses an apparatus for managing fluid in an internal cavity wherein the controller is further configured to alert an operator if fluid volume exceeds the fluid capacity (Para. 110).

In regards to claim 13, Bryant discloses an apparatus for managing fluid in an internal cavity, the apparatus comprising: a negative-pressure source (512) configured to be fluidly coupled to a first conduit (114); a first pressure sensor fluidly coupled to the negative-pressure source (512); and a controller (134) coupled to the negative-pressure source (512), the first pressure sensor (122), a second pressure sensor (510) and the vent valve (126), the controller configured to: determine an initial system volume, operate the negative-pressure source to reduce pressure, open the vent valve (Para. 133), receive pressure data from the first pressure sensor and the second pressure sensor for a sample interval (Para. 117), determine if a difference between pressure data from the first pressure sensor and the second pressure sensor exceeds a divergence threshold within the sample interval (Para. 123), and if the difference exceeds the divergence threshold within the sample interval: open the vent valve, operate the negative-pressure source to reduce pressure (Para. 133), receive pressure data from the second pressure sensor (Para. 135), and deactivate the negative-pressure source if the pressure data indicates an increase in negative pressure (Para. 139).  

The disclosure of Bryant differs from that of the instant application in that it does not disclose an apparatus for managing fluid in an internal cavity comprising: a second pressure sensor configured to be fluidly coupled to a second conduit; a vent valve configured to be fluidly coupled to the second conduit; and a controller in connection to the second pressure sensor.
However, Luxon teaches an apparatus for managing fluid in an internal cavity comprising: a second pressure sensor (310) configured to be fluidly coupled to a second conduit (206); and a vent valve (304) configured to be fluidly coupled to the second conduit (206) (Fig. 3).
Bryant and Luxon are both considered to be analogous to the claimed invention as all references are in the same field of medical, negative pressure fluid drainage apparatuses containing the same key components and known to be feasible in functioning as an apparatus for draining fluid using negative pressure.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conduits of Bryant with the second conduit with a vent to be connected to a pressure sensor as taught by Luxon, in order to detect clogs or blockages in the intake conduit through increases in pressure (Para. 88).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY KIM whose telephone number is (571)272-6369. The examiner can normally be reached M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571)-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROY KIM/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781